                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

DOMINIC BREWER et al.,                                   CASE NO. 2:19-CV-01766

                                        Plaintiffs,      JUDGE SMITH

vs.                                                      MAGISTRATE JUDGE DEAVERS
NORFOLK SOUTHERN RAILWAY                                 AMENDED AGREED
COMPANY et al.,                                          PROTECTIVE ORDER

                                    Defendants.



        It being represented to the Court that the plaintiffs, Dominic Brewer and Penny L. Brewer

and/or the co-defendants Norfolk Southern Railway Company, James A. McCoy, and/or Parsec,

Inc. have or may request documents and things from Professional Transportation, Inc. (“PTI”),

which involve trade secrets, proprietary materials and development and/or commercial information

belonging to PTI; and

        It being represented to the Court that PTI is willing to provide these documents for

inspection and review only under a Protective Order upon the hereinafter stated terms and

conditions; and

        It being represented to the Court that all of the parties are in agreement as to the terms of

the said Protective Order; therefore,

          It is hereby ORDERED that:

         1.      PTI will disclose documents and things that it designates “Confidential and
  Proprietary” to the parties to this suit and their attorneys and insurance representatives only
  pursuant to this Order and under the conditions that follow.

          2.     Any and all of the aforesaid materials disclosed by PTI and the contents thereof
  shall be maintained in confidence by counsel for the plaintiff and counsel for the other parties to the
  above-captioned litigation. The aforesaid materials shall not be photocopied or reproduced by any
  means without the prior consent of counsel for PTI or until further order of this Court.


14897150 _1
          3.     Any and all of the aforesaid materials disclosed by PTI and the contents thereof
  shall be used only in connection with the above-captioned matter and shall not be used for any
  other purpose whatsoever.

          4.    No person who examines any document or thing produced pursuant to this Order
  shall disseminate orally, in writing, or by any other means, the document(s) or the information
  contained therein to any person not also authorized to examine documents under the terms of
  this Order

           5.     Counsel for plaintiffs and counsel for the other parties to the above-captioned
  litigation may permit an expert or experts hired by the plaintiffs or other parties in the above-
  captioned litigation to review the documents or things subject to this Protective Order, but counsel
  for the plaintiffs and counsel for the other parties must first obtain from said experts a written
  statement confirming the expert's agreement to comply with every element of this Protective Order.
  Said experts shall agree that the documents or things and the contents thereof shall not be disclosed
  to any other person or entity and said documents or things shall not be photocopied or reproduced
  by any means. Any documents or things provided to experts must be returned to PTI within thirty
  days of the conclusion of the above-captioned litigation pursuant to the terms of paragraph 8 below.

          6.      Notwithstanding the foregoing provisions, this Order shall be without prejudice to
  the right of any party to challenge the propriety of discovery on any grounds including, but not
  limited to, relevance, privilege and materiality.

          7.     Notwithstanding the foregoing provisions, this Order shall not restrict in any
  manner the right of any party to offer or use as evidence at the trial of this action any of the
  documents or things produced subject to this Protective Order, and nothing contained herein
  shall be construed as a waiver of any objection which might be raised as to the admissibility
  of any such evidentiary material.

         8.     At the conclusion of this lawsuit by settlement, a jury verdict, nonsuit, dismissal, by
  judgment order or otherwise, all PTI materials, including any and all copies or renditions made
  from the materials, shall be returned to counsel for PTI, within thirty (30) days.

          9.     A breach of the terms of this Order shall entitle PTI to appropriate sanctions,
  including but not limited to attorneys' fees and costs incurred in the enforcement of this Order.


               Signed this 6th day of April, 2020.


        IT IS SO ORDERED.

                                                        __s/ Elizabeth A. Preston Deavers
                                                        ELIZABETH A. PRESTON DEAVERS
                                                        UNITED STATES MAGISTRATE JUDGE



                                                   2
14897150 _1
              3
14897150 _1
        Agreed as to the terms and conditions:


        s/Robert B. Thomason (via e-mail approval)
        Robert B. Thompson
        Counsel for Plaintiffs


        s/Thomas E. Dover (via e-mail approval)
        Thomas E. Dover
        Counsel for Defendant Norfolk Southern
        Railway Company


        s/David C. Ahlstrom (via e-mail approval)
        David C. Ahlstrom
        Counsel for James A. McCoy


        s/Chad M. Sizemore
        Chad M. Sizemore
        Counsel for Parsec, Inc.


        s/Lowell T. Woods (via e-mail approval)
        Lowell T. Woods
        Counsel for Professional Transport, Inc.
        and David E. Patterson




                                                   4
14897150 _1
